      Case 2:18-cv-13356-SSV-JVM Document 12 Filed 02/06/19 Page 1 of 11



                           IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF LOUISIANA

NAKIA HARRIS                 *                       CIVIL ACTION NO. 18-13356
                             *
                Plaintiff,   *
                             *                       JUDGE SARAH VANCE
VS.                          *
                             *
LOUISIANA OFFICE OF JUVENILE *                       MAGISTRATE JUDGE
JUSTICE                      *                       VanMEERVELD
                             *
                Defendant.   *
                             *
*************************

                FIRST AMENDED AND SUPPLEMENTAL COMPLAINT

   1. This is an action to halt and seek redress for the unlawful discrimination on the basis of

disability that the Defendant has implemented in its business practices.

   2. The Americans with Disabilities Act of 1990 (“ADA”) expressly prohibits discrimination

in employment on the basis of disability. 42 U.S.C. §§ 12101, et seq.

   3. Despite these mandated provisions, the Defendant has violated the Plaintiff’s rights.

                                            PARTIES

                                          PLAINTIFF

   4. The Plaintiff is Ms. Nakia Harris (“Ms. Harris”), who was employed as a Juvenile

Probation and Parole Officer in the New Orleans Region of the Louisiana Office of Juvenile Justice

(the “Office”), which is a part of the Louisiana Department of Public Safety and Corrections. She

is a person of the age of majority and is the primary caregiver for her disabled daughter who

regularly attends doctors’ appointments and who previously had standing physical therapy

appointments two to three times per week to treat her Cerebral palsy.




                                           Page 1 of 11
      Case 2:18-cv-13356-SSV-JVM Document 12 Filed 02/06/19 Page 2 of 11



                                         DEFENDANTS

   5. The Louisiana Department of Public Safety and Corrections (hereinafter the

“Department”). It can be served with process through the Office of the Secretary, James M.

LeBlanc in accordance with La. C.C.P. art. 1265. This is so because the Secretary, James M.

LeBlanc, serves as chief executive officer of the Department.

                                  FACTUAL BACKGROUND

   6. Ms. Harris began her employment with the Department in New Orleans Region One as a

Juvenile Probation and Parole Officer on July 1, 2010.

   7. As a Probation and Parole Officer, her responsibilities included attending Orleans Parish

Drug Court (“Drug Court”) and working as a Master Structured Assessment of Violence Risk in

Youth (“SAVRY”) Trainer, Sentinel Trainer, Interstate Compact for Juveniles Liaison, and the

National Youth in Transition Database (“NYTD”) Administrator.

   8. Starting August 2012 Ms. Harris was permitted to work a flexible schedule of 6:30 AM to

3:00 PM, allowing her to take her daughter to physical therapy appointments in the afternoons.

   9. Ms. Harris worked this flexible schedule without incident from August 2012 until 2017

when the Drug Court reset itself to a later time.

   10. Effective Friday, September 15, 2017, the Drug Court was reset from Thursdays at 12:00

PM to Thursdays at 2:00 PM.

   11. This change meant that Drug Court could extend to 5:00, well beyond her shift end time of

3:00 PM.

   12. Ms. Harris first notified the Department on August 18, 2017 that her Drug Court role would

need to be reassigned to another Probation Officer due to the scheduling conflict.




                                            Page 2 of 11
      Case 2:18-cv-13356-SSV-JVM Document 12 Filed 02/06/19 Page 3 of 11



    13. She also notified the Drug Court directly of this conflict, and Judge Cook-Calvin stated

that she could arrive at Drug Court at 1:00 PM, give an oral report, and leave at 3:00 PM.

    14. The Drug Court informed Ms. Harris that it was not opposed to a different probation officer

but was opposed to multiple probation officers handling the tasks she previously performed.

    15. Upon information and belief, the Department employed other probation officers who

worked the hours Drug Court was in session who were qualified and available to replace Ms.

Harris in that role.

    16. Then, on September 1, 2017, Ms. Harris sent an email to Daphne Johnson and Regional

Manager Lakeasha Cooley informing the Department of the permission she received from Judge

Cook-Calvin.

    17. Probation and Parole Supervisor Daphne Johnson responded to Ms. Harris’ email that same

day stating that “no final decision had been made” concerning her Drug Court schedule, asking

her to refrain from notifying the Drug Court of any scheduling changes until instructed to do so,

and asking her to shift her Thursday work hours to 7:00 AM through 3:30 PM to accommodate

Drug Court’s new time.

    18. On September 5, 2017, Ms. Harris met with Daphne Johnson to discuss this Drug Court

attendance issue, and she again asked if her specific Drug Court duties could be reassigned to a

probation officer scheduled to work during the entirety of Drug Court hours.

    19. Daphne Johnson explicitly denied Ms. Harris request on the basis that “Unit Heads may

rescind flexible work schedules and/or flexible work hours with no prior notice if it is determined

that such schedules have adversely affected the efficient operation of the section or of the agency.”

    20. However, Daphne Johnson did reassign all of the “extra duties” Ms. Harris performed

outside of her regular probation officer assignments.



                                           Page 3 of 11
      Case 2:18-cv-13356-SSV-JVM Document 12 Filed 02/06/19 Page 4 of 11



    21. Ms. Harris then met with Regional Manager Lakeasha Cooley on September 11, 2017 to

discuss Daphne Johnson’s denial of her request and rescission of her flexible schedule on Drug

Court days.

    22. Regional Manager Lakeasha Cooley responded by saying “that’s your problem, the agency

can rescind a schedule based on the agency’s need.”

    23. When Ms. Harris explained that the agency’s need can be met by any other probation

officer in the building who works past 3:00 PM, she was told that Drug Court is her assignment

and she will work the hours needed to accommodate Drug Court.

    24. Ms. Harris then filed an official grievance the following day on September 12, 2017, to

which District Manager Jacqueline Page did not provide any official response within seven days

of receipt.

    25. Due to District Manager Jacqueline Page’s lack of response, Ms. Harris referred the

grievance to the Second Step by having it forwarded to Assistant Secretary Glenn Holt.

    26. Ms. Harris then met with District Manager Jacqueline Page and Assistant Secretary Glenn

Holt in the New Orleans Regional Office on October 10, 2017 regarding her grievance. In the

meeting it was suggested that Ms. Harris leave her daughter waiting after school while she handles

her Drug Court duties and inquired what she would do if the flexible schedule was not available

to her.

    27. Assistant Secretary Glenn Holt ultimately agreed with Daphne Johnson’s and Regional

Manager Lakeasha Cooley’s response, finding no reason for another probation officer to be

assigned to replace Ms. Harris in Drug Court.




                                          Page 4 of 11
      Case 2:18-cv-13356-SSV-JVM Document 12 Filed 02/06/19 Page 5 of 11



   28. As a result, Ms. Harris then referred her grievance to the Third Step by having it forwarded

to Deputy Secretary James Bueche, who, in a letter dated October 11, 2017, concurred with the

decision of Assistant Secretary Glenn Holt.

   29. On September 19, 2017, seven days after Ms. Harris first filed her grievance on September

12, 2017, Ms. Harris submitted a Family Medical Leave Act (“FMLA”) request in an attempt to

gain the relief she needed to be able to bring her disabled daughter to necessary and ongoing doctor

and physical therapy appointments.

   30. Ms. Harris’ FMLA request was properly endorsed by her daughter’s pediatric orthopedic

surgeon, Dr. Sean Waldron.

   31. Then, on both September 21, 2017 and September 29, 2017 in addition to numerous

subsequent dates, Ms. Harris worked past 3:00 PM forcing her daughter to miss critical physical

therapy sessions as a result of the scheduling accommodation denials.

   32. Separately, on September 12, 2017, the same day Ms. Harris submitted her grievance, she

received a “Letter of Counseling” in reference to two incidents which occurred on August 29, 2017

and August 30, 2017.

   33. The “Letter of Counseling” states that on August 29, 2017, Ms. Harris “failed to show up

to work” for her scheduled shift and she “failed to call to report” that she would not be coming in.

   34. However, Ms. Harris did not report to work because she received a notice from the State

of Louisiana Division of Administration indicating that due to the Tropical Storm Harvey,

Louisiana state offices would be closed that day. Additionally, the Mayor of New Orleans issued

a statement urging all residents to “stay home” and ordered all New Orleans public schools and all

governmental offices closed.




                                           Page 5 of 11
      Case 2:18-cv-13356-SSV-JVM Document 12 Filed 02/06/19 Page 6 of 11



   35. Additionally, Regional Manager Lakeasha Cooley sent an email advising supervisors to

not mark any leave as unscheduled for that day.

   36. The “Letter of Counseling” also states that on August 30, 2017, Ms. Harris failed to report

to work on time and failed to properly notify her supervisor that she would be late.

   37. However, Ms. Harris followed policy by immediately notifying her supervisor when she

woke up that she would be late.

   38. Although the “Letter of Counseling” states it is not “official disciplinary action,” it goes

on to state that “it could be used as a prior offense to enhance penalties if you are again found to

be in violation of employee rules or policies.”

   39. Ms. Harris ultimately was approved for FMLA status by HR Liaison Earnessa Moncriffe

and Regional Manager Lakeasha Cooley on or about October 10, 2017, with an effective date of

October 5, 2017.

   40. However, the Louisiana Employees Online page indicated that Probation and Parole

Supervisor Daphne Johnson subsequently rejected Ms. Harris’ FMLA request two days later on

October 12, 2017.

   41. Ms. Harris was ultimately constructively discharged on or about February 20, 2018.

                                  JURISDICTION AND VENUE

   42. This Court has jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1367.

   43. On November 15, 2017, Ms. Harris timely filed a Charge of Discrimination with the United

States Equal Employment Opportunity Commission (“EEOC”) against the Defendant for

discrimination.

   44. The EEOC issued a Notice of Right to Sue letter on July 25, 2018.

   45. Venue is proper because the discrimination occurred in this District.



                                           Page 6 of 11
      Case 2:18-cv-13356-SSV-JVM Document 12 Filed 02/06/19 Page 7 of 11



   46. The Court has jurisdiction over the Defendant because it is located and operates in the State

of Louisiana.

      COUNT I: VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

   47. The preceding paragraphs are incorporated as if fully stated herein.

   48. The ADA prohibits employers from discriminating “against a qualified individual on the

basis of disability in regard to job application procedures, the hiring, advancement, or discharge

of employees, employee compensation, job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a).

   49. The statute specifies that the term “discriminate against a qualified individual on the basis

of disability” includes “excluding or otherwise denying equal jobs or benefits to a qualified

individual because of the known disability of an individual with whom the qualified individual is

known to have a relationship or association.” 42 U.S.C. § 12112(b)(4).

   50. “Discriminate” within the meaning of the ADA also includes “not making reasonable

accommodations to the known physical or mental limitations of an otherwise qualified individual

with a disability who is an applicant or employee, unless such covered entity can demonstrate that

the accommodation would impose an undue hardship on the operation of the business of such

covered entity.” 42 U.S.C. § 12112(b)(5)(A).

   51. Although not an exhaustive list, a “reasonable accommodation” may include “job

restricting, part-time or modified work schedules, reassignment to a vacant position . . . and other

similar accommodations.” 42 U.S.C. § 12111(9).

   52. Ms. Harris is the primary caregiver for her daughter with Cerebral palsy, a recognized

disability under the ADA, which Defendants were all explicitly aware.




                                           Page 7 of 11
      Case 2:18-cv-13356-SSV-JVM Document 12 Filed 02/06/19 Page 8 of 11



    53. She specifically discussed her scheduling needs with them and explained why it was

necessary for her to maintain the previously approved flexible schedule allowing her to leave at

3:00 PM.

    54. Thus, the Defendants knew Ms. Harris had a “relationship or association” with a person

living with a recognized disability.

    55. Through the course of those meetings after the Drug Court announced its resetting, Ms.

Harris asked if other Juvenile Probation and Parole Officers whose regularly scheduled work hours

corresponded with the Drug Court hours could replace her in that specific role.

    56. Such a change would not “impose an undue hardship” because, upon information and

belief, numerous other Probation and Parole Officers were qualified and available to replace Ms.

Harris in that role.

    57. Although Ms. Harris proposed a reasonable accommodation allowing her to remain in her

job position and take her disabled daughter to critical appointments, the Defendants denied her

request knowing her daughter would miss those doctor and physical therapy appointments

scheduled on Drug Court days.

    58. Additionally, while Probation and Parole Supervisor Daphne Johnson did reassign all of

the “extra duties” Ms. Harris performed outside of her regular probation officer assignments, such

tasks did not impede Ms. Harris from taking her daughter to the necessary appointments.

    59. Conversely, Ms. Harris’ only reasonable accommodation request allowing her to take her

daughter to the necessary appointments was denied, which is a violation of the ADA.

    60. Because of the Defendants’ actions, Ms. Harris has suffered and will continue to suffer

economic and non-economic harm.




                                          Page 8 of 11
      Case 2:18-cv-13356-SSV-JVM Document 12 Filed 02/06/19 Page 9 of 11



                COUNT II: VIOLATION OF TITLE VII – RETALIATION

   61. The preceding paragraphs are incorporated as if fully stated herein.

   62. Title VII of the Civil Rights Act prohibits retaliation against employees who make a charge,

testified, assisted, or participated in any manner in an investigation, proceeding, or hearing. 42

U.S.C. § 2000e-3.

   63. “To prove retaliation under Title VII, the plaintiff must establish: (1) the employee engaged

in activity protected by Title VII; (2) the employer took adverse employment action against the

employee; and (3) a causal connection exists between that protected activity and the adverse

employment action.” Equal Employment Opportunity Commission v. EmCare, Inc., 857 F.3d 678,

683 (5th Cir. 2017).

   64. On September 12, 2017, Ms. Harris filed a grievance specifying what transpired on

September 1, 5 and 11, 2017 regarding her reasonable accommodation requests and the

Defendants’ reactions to that reasonable accommodation request.

   65. Filing such a grievance is activity protected by Title VII.

   66. That same day, adverse action was taken against Ms. Harris when she received the

September 12, 2017 “Letter of Counseling.”

   67. Although the “Letter of Counseling” states it is not “official disciplinary action,” it goes

on to state that “it could be used as a prior offense to enhance penalties if you are again found to

be in violation of employee rules or policies” and is accordingly an “adverse employment action.”

   68. This adverse employment action occurred the same day Ms. Harris submitted her grievance

and one day following her September 11, 2017 meeting with Regional Manager Lakeasha Cooley

where Ms. Harris stated she would be submitting such a grievance.




                                           Page 9 of 11
      Case 2:18-cv-13356-SSV-JVM Document 12 Filed 02/06/19 Page 10 of 11



    69. The “Letter of Counseling” was sent and placed in Ms. Harris’ supervisor’s files without

basis and in retaliation for Ms. Harris instituting the grievance process.

    70. Additionally, Assistant Secretary Glenn Holt, Deputy Assistant Secretary for the Northern

Region Carolyn Lewis, Deputy Assistant Secretary for the Central and Southwest Region Kristi

Nelson, and Deputy Assistant Secretary for the Southeastern Region Jacqueline Page together

authored a Memorandum dated October 16, 2017 rescinding the flexible schedule allowing Ms.

Harris to continue to facilitate her daughter’s doctor and physical therapy appointments.

    71. Although this Memorandum applied to all Probation and Parole Officers, it removed the

6:30 AM to 3:00 PM schedule.

COUNT III – VIOLATION OF LOUISIANA EMPLOYMENT DISCRIMINATION LAW

    72. The preceding paragraphs are incorporated as if fully stated herein.

    73. The Louisiana Employment Discrimination Law stipulates that “no otherwise qualified

person with a disability shall, on the basis of a disability, be subjected to discrimination in

employment. La. R.S. § 23:323.

    74. The Department employs far more than twenty full time employees and is thus a covered

employer.

    75. As detailed in the ADA allegations above, Ms. Harris suffered discrimination on the basis

of disability status.

    76. As such, the Department is in violation of the Louisiana Employment Discrimination Law.

                                    JURY TRIAL REQUEST

    77. Ms. Harris hereby notifies the Court and Defendant of her intention to seek a trial by jury.

        WHEREFORE, Plaintiff respectfully requests that judgment be entered in Plaintiff’s

favor and against Defendant, including the following relief:



                                           Page 10 of 11
 Case 2:18-cv-13356-SSV-JVM Document 12 Filed 02/06/19 Page 11 of 11



a. Appropriate injunctive relief, including but not limited to an order restraining Defendant

   from engaging in further discriminatory conduct of the types alleged in this Complaint;

b. Compensatory and consequential damages;

c. Punitive damages;

d. Pre-judgment and post-judgment at the highest lawful rate;

e. Attorneys’ fees and costs of this action; and

f. Any such further relief as the Court deems appropriate.

                                                   RESPECTFULLY SUBMITTED,


                                                   /s/ John E. Bicknell, Jr.
                                                   Galen M. Hair, T.S., LSBA No. 32865
                                                   John E. Bicknell, Jr., LSBA No. 36802
                                                   SCOTT, VICKNAIR,
                                                   HAIR & CHECKI, LLC
                                                   909 Poydras Street, Suite 1100
                                                   New Orleans, LA 70112
                                                   T: (504) 684-5200
                                                   F: (504) 613-6351




                                      Page 11 of 11
